Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Transamerica Asset Management, Inc. P.O. Box 9012 Clearwater, Florida 33758-9012 727-299-1800 April 28, 2010 VIA EDGAR CORRESPONDENCE Houghton R. Hallock, Jr. United States Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549-0102 Re: Transamerica Partners Funds Group (File Nos. 033-61810; 811-07674) Transamerica Partners Fund Group II (File No.s 333-00295; 811-07495) (the Registrants) To the Commission: Reference is made to the filings of the registration statements on Form N-1A (Transamerica Partners Funds Group - Accession Number: 0000930413-10-000997 and Transamerica Partners Funds Group II  Accession Number: 0000930413-10-000998) on February 26, 2010 on behalf of the Registrants. With respect to the registration statements, the United States Securities and Exchange Commission (SEC) staff provided comments via telephone to Timothy J.
